Burnett, J., delivered the opinion of the Court
Terry, C. J., and Field, J., concurring.
The indictment in this case purports to be found by the grand jury of the county of Sacramento. The indictment was found on the sixth day of May, 1858, and the act of the Legislature, approved April 24, 1858, to incorporate the city and county of Sacramento, took effect on the first day of Maj^, 1858. The defendant moved, in the Court below, to set aside the indictment, upon the ground, that it was not found by a legal grand jury—there being no organization known as the county of Sacramento.
It is true the act creates a corporation under the name and style of the “ City and County of Sacramento;” but it was not the intention of the Legislature to repeal the law by which the county of Sacramento was created. The territory of the county of Sacramento includes the city; but the city forms but a portion of the county. Their respective limits are kept distinct in the act, and the powers of the board of supervisors are different in respect to the two. The county and city constitute a corporation for some purposes, while they are distinct as to others. The grand jury was properly empanneled as of the county of Sacramento.
Judgment affirmed.